Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 09/16/2019 and 08/28/2020 has/have been entered and considered by the examiner.

Drawings
The drawings filed on 09/16/2019, has been accepted for examination.  

Claim Objections
Claim 17 is objected to because claim 17 recites the limitation "the optical capture device" in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 13-14 and 16-17 are objected to because the claims 17 recite the limitation "The arrangement…." in line 1. There is insufficient antecedent basis for this limitation in the claim (independent claim 1 is a method claim). Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "optical capture unit ", “optical capture device” in various claim(s).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grinberg et al. (2007/0089625 A1).


(fig. 5) for checking a printing cylinder for defects in an engraved cylinder surface of the printing cylinder (501), 
with an optical capture unit image sensor (505) which is linearly adjustable along x-axis by means of an adjustment unit included in a moveable image acquiring apparatus ("IAA") along a longitudinal axis of a rotatably mounted printing cylinder [pars. 0072-77], 
the optical capture unit image sensor (505) being directed towards an area to be captured of the printing cylinder (501) surface and being connected to the adjustment unit included in a moveable image acquiring apparatus ("IAA") via a supporting device, as can be seen in (fig. 5), 
wherein the optical capture unit image sensor (505) further has one or more light sources which are alignable or aligned with the area to be captured at different angles to the printing cylinder surface [pars. 0081-81].
As to claim 10, Grinberg also discloses a structure that is use while the cylinder keeps on turning, the excess ink is wiped off the cylinder by a flexible steel doctor blade which leaves the non -image area clean while the ink remains in the recessed cells [par. 0004], that anticipates limitation such an arrangement which further has a cleaning device for cleaning the cylinder surface, preferably a compressed air source for contactless cleaning, preferable with ionized compressed air.





 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinberg et al. (2007/0089625 A1).

As to claims 11-12 and 15, Grinberg teaches of the features of claim 9, comprising ISC 512 may instruct a lighting source (not shown), which may be carried by, and moved with, IAA 505, to provide the proper lighting conditions required when specific images are acquired, and computer 509 may have, as input, a data file that relates to various cylinder information and parameters, such as physical dimensions and fabrication step (relevant; e.g., to the lighting conditions and type of image analysis [pars. 0080-81].
Grinberg fail to teach the constructional changes in the device/arrangement of claim 9, as that claimed by Applicants claims 11-12 and 15, such as, in which a first of the light sources of the optical capture unit is oriented towards the cylinder surface at an angle of 00 to 300 to the optical detection axis of the optical capture unit (claim 11); in which the first light source is pivotally mounted, arranged in a first position in the optical detection axis of the optical capture unit and pivoted out of the optical detection axis of the optical capture unit in a second position (claim 12); and in which the at least one light source has a freely shaped or rectangular light exit opening, the longitudinal 
The constructional changes differences are considered obvious design variation of the repositioning or relocating and/or shaping of light source(s), since Grinberg teaches ISC 512 may instruct a lighting source (not shown), which may be carried by, and moved with, IAA 505, to provide the proper lighting conditions required when specific images are acquired.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Grinberg as desired appropriate such as  in the manner set forth in applicant's claims 11-12 and 15, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Allowable Subject Matter
Claims 1-8, 13-14, 16 and 17 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious 
comparing the digital images each with a digital engraving master of the printing cylinder, the comparing comprising: determining deviations between each of the digital images and the digital engraving master, and checking the determined deviations for matching deviations between the digital images, wherein a pseudo defects is concluded if no matching deviations between the digital images have been detected when comparing, and wherein an engraving defect on the printing cylinder is concluded in the , in combination with the rest of the limitations of the claim. Claims 2-8, 13-14, 16 and 17 are allowable by virtue of their dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a method/arrangement for checking a printing cylinder for defects in an engraved cylinder surface of the printing cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886